Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
as to claim 1, the prior art of record, alone or in combination, fails to show or suggest the rocker lever disposed to oscillate around an intermediate axis perpendicular to a longitudinal extension of the rocker lever, said rocker lever having two opposite ends on opposite sides of the intermediate axis, the two opposite ends of the rocker lever being positioned to be each in contact with one of the actuation buttons, such that, by pressing on one of the two opposite ends of the rocker lever, one of the two actuation buttons is operated so as to operate one of the two valves, another one of the two actuation buttons remaining inactive or at rest in a position that does not operate another one of the two valves.  The closest prior art, Satoru (JP H01218996), discloses a control assembly comprising actuation buttons; however, Satoru does not disclose the rocker lever for actuating the buttons as specifically recited.  Furthermore, EP 1186529 and Darling (US 4,379,656) disclose control valves for buoyancy compensator vests including a rocking type lever; however, neither disclose the rocker lever configured to actuate two adjacent valves/buttons as specifically recited.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL